Motion by appellant Mancuso to amend the remittitur granted. Return of the remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein on behalf of appellant Mancuso there were presented and necessarily passed upon the following *754questions, viz.: (1) Whether the procedure whereby appellant Mancuso was committed deprived him of his right to a fair hearing and of a reasonable opportunity to prepare a defense which he claimed was tantamount to a deprivation of his right to counsel, as guaranteed by Amendments IV, V, VI, VII and XIV to the United States Constitution; (2) whether the law creating the Commission of Investigation is unconstitutional so as to grant ill-defined and omnipotent powers to the Commission; (3) whether the immunity granted appellant Mancuso was defective so as to deprive him of his rights under the Fifth Amendment to the United States Constitution; and (4) whether appellant Mancuso was deprived of his liberty for an indefinite time in violation of the Eighth Amendment to the United States Constitution. This court held that the rights and privileges of this appellant under the United States Constitution were not infringed or violated. [See 5 N Y 2d 1026.]